GRANT, Justice,
concurring in part and dissenting in part.
While I concur in the majority’s conclusion that the trial court properly held Husband in contempt, and I concur in its determination that requiring Husband to pay one-half of the HELOC payments and taxes on the rental property until its sale was an improper modification of the divorce decree, I disagree with its conclusion that the remedy fashioned with regard to repair of the property was improper. In addition, regardless of any error in the remedies the trial court fashioned to address Husband’s contempt, I disagree with the conclusion that the attorney fee award — predicated wholly on Husband’s harassing and litigious conduct in these protracted contempt proceedings — must be vacated. Accordingly, I must respectfully dissent, to the extent the majority reverses that portion of the trial court’s order which requires Husband to pay the cost of restoring the property to the condition in which it should have been when Wife assumed possession of it, and to the extent it vacates the award of attorney fees.
*606I.
The evidence is more than sufficient to support the trial court’s conclusion that Husband was in contempt of the divorce decree, not only for failing to execute a quitclaim deed in favor of Wife, but also for failing to maintain the rental property in good, marketable condition during the time the property was in his possession, and failing to cooperate with Wife in filing claims for repairs covered by insurance on the property. The trial court was likewise well supported in its express finding that Husband’s sustained pattern of contumacious conduct made it impossible for Wife to comply with her obligations in regard to the maintenance and repair of the rental property once that responsibility shifted to her. For this reason, I would find that the trial court was authorized to order Husband, as a remedy for his contempt, to pay the costs required to restore the rental property to a marketable condition.11 See Ziyad v. El-Amin, 293 Ga. 871 (750 SE2d 337) (2013) (affirming contempt order requiring husband to pay down principal of indebtedness on property, as a remedy for husband’s failure to sell or refinance property as required by divorce decree, where the outstanding indebtedness had rendered property unsalable). Where, as here, the contemnor’s misconduct prevents the other party from complying with her obligations under the divorce decree, a trial court is empowered to fashion a remedy that “meet[s] the exigencies” resulting from such misconduct and thereby “enforce its decrees.” OCGA § 23-4-31 (“[a] superior court shall have full power to mold its decrees so as to meet the exigencies of each case and shall have full power to enforce its decrees when rendered”). See also Smith v. Smith, 293 Ga. 563 (1) (748 SE2d 456) (2013) (affirming award of dollar value of items divorce decree required husband to return to wife, as remedy for husband’s failure to do so). The trial court stated at the conclusion of the multi-day contempt hearing that, in ordering Husband to pay the repair costs, its intent was
to make [Wife] whole under this agreement and [Husband] whole under their agreement, that his HELOC is satisfied and she receives a portion of the asset she thought she was receiving if she had received the house in good, marketable condition.
*607As the repair cost provision falls squarely within the realm of enforcing the trial court’s prior decree, I would affirm that portion of the contempt order that requires Husband to pay up to $35,000 to restore the rental property to a marketable condition. To hold otherwise is to render the trial court impotent to employ the most rational of remedies to address Husband’s contempt and effectuate the intent of the original divorce decree.
II.
In awarding attorney fees to Wife, the trial court stated:
The Court is deeply concerned about the way [Husband] can convince himself to take any position he wants to justify his noncompliance [with] any and all of the Court’s verbal, specific instructions and the Court’s written orders. [Husband] has demonstrated exhaustive measures to find loopholes in provisions of any orders that he does not agree with, but then he uses the ones that are favorable to [Wife] as a club. . . . [Husband] expanded this litigation unnecessarily and uses the legal process to unjustifiably harass and intimidate [Wife].
As a result, the trial court awarded Wife $20,000 in fees under OCGA § 9-15-14 (a) and (b).12 It is apparent that this award was attributable entirely to Husband’s well-documented recalcitrance in complying with his clear legal obligations, his reliance on unfounded *608legal positions, and his prolonging of the litigation, tactics which Husband employed, in the trial court’s view, “as a way to emotionally abuse [Wife].” Notably, the $20,000 award amounted to approximately half of the $38,766 in fees that Wife had incurred in connection with the contempt proceedings; at the final hearing, Wife’s counsel argued with respect to the attorney fee issue that “[H]usband’s conduct generated at least half of [Wife’s] fees, at least half, if not more.” Thus, it is clear that the fee award was designed to compensate Wife for fees attributable to responding to Husband’s willful and unjustifiable disregard for his obligations under the divorce decree — a disregard that even the majority agrees constitutes contempt — as well as his brazen abuse of the legal process. Because the majority opinion neither disturbs the finding of contempt nor questions the conclusion that Husband has abused the legal process, even if some or all of the contempt remedies the trial court devised are subject to reversal, there is no reason to disturb the fee award, as it rests solidly on findings that remain intact even taking into account the majority’s disposition.
Decided May 30, 2017
Reconsideration denied June 30, 2017.
Terrence A. Shannon; J. Erik Heath, for appellant.
Margaret G. Washburn, for appellee.
In addition, even if it were necessary to winnow out the attorney fees attributable to time spent by Wife’s counsel as to the remedies the majority now adjudges to be improper, it bears noting that the issue of remedies was raised at the end of the third day of the third hearing with the third trial judge to preside over these contempt proceedings. In fact, it was the trial judge who initiated the discussion of remedies and who then, declining to adopt the remedies proposed by Wife, devised the remedies the majority now invalidates. Any attorney time spent on the particular remedies the Court’s majority now holds improper was, therefore, de minimis at best. Given that the actual award represented only slightly more than half of the total fees incurred, the possibility that some minimal portion of attorney time was spent advocating for improper remedies should not require reconsideration of the fee award.
For these reasons, I would affirm the trial court’s award of attorney fees.
I am authorized to state that Justice Hunstein joins in this partial concurrence and partial dissent.
Thompson, O’Brien, Kemp & Nasuti, J. Patrick O’Brien, amicus curiae.

 The trial court noted that the $35,000 repair cost estimate was derived from Husband’s evidence on this subject, and neither of the parties has contested this amount on appeal.


 These subsections provide:
(a) In any civil action in any court of record of this state, reasonable and necessary attorney’s fees and expenses of litigation shall be awarded to any party against whom another party has asserted a claim, defense, or other position with respect to which there existed such a complete absence of any justiciable issue of law or fact that it could not be reasonably believed that a court would accept the asserted claim, defense, or other position. Attorney’s fees and expenses so awarded shall be assessed against the party asserting such claim, defense, or other position, or against that party’s attorney, or against both in such manner as is just.
(b) The court may assess reasonable and necessary attorney’s fees and expenses of litigation in any civil action in any court of record if, upon the motion of any party or the court itself, it finds that an attorney or party brought or defended an action, or any part thereof, that lacked substantial justification or that the action, or any part thereof, was interposed for delay or harassment, or if it finds that an attorney or party unnecessarily expanded the proceeding by other improper conduct, including, but not limited to, abuses of discovery procedures available under Chapter 11 of this title, the “Georgia Civil Practice Act.” As used in this Code section, “lacked substantial justification” means substantially frivolous, substantially groundless, or substantially vexatious.
OCGA § 9-15-14.